Case 1:15-cv-00984-JLH Document 158 Filed 06/29/21 Page 1 of 1 PageID #: 3064




                                                                            CIVIL DIVISION (302) 577-8400
                                                                                 FAX: (302) 577-6630
                                     DEPARTMENT OF JUSTICE                CRIMINAL DIVISION (302) 577-8500
                                         NEW CASTLE COUNTY                       FAX: (302) 577-2496
    KATHLEEN JENNINGS                 820 NORTH FRENCH STREET              FRAUD DIVISION (302) 577-8600
       ATTORNEY GENERAL              WILMINGTON, DELAWARE 19801                  FAX: (302) 577-6499




                                           June 29, 2021


Via CM/ECF
The Honorable Jennifer L. Hall
United States District Court, District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Unit 17
Room 3124
Wilmington, DE 19801

       Re:     Szubielski v. Pierce
               C.A. No. 15-984-JLH

Dear Judge Hall:

       Per Judge Andrews’s instructions at the pre-trial conference, please find enclosed
Defendant’s proposed limiting instruction, for the preliminary jury instructions, regarding the
timeframe that the jury may consider for damages if Defendant were found liable.

       I am available to the Court if this letter raises any questions.

                                                              Respectfully Submitted,

                                                              /s/ Kenneth L. Wan
                                                              Kenneth L. Wan
                                                              Deputy Attorney General
Encl.
CC: All counsel of record (Via CM/ECF)
